37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Joel Delano POWELL, Jr., Appellant.
No. 94-2549MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 11, 1994.Filed:  Oct. 20, 1994.

Before FAGG, MAGILL, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Joel Delano Powell, Jr. appeals the sentence of imprisonment imposed by the district court on revocation of Powell's supervised release.  Because Powell's appeal is without merit, we affirm.  See 8th Cir.  R. 47B.